                      Case 4:20-cv-04929-KAW Document 7 Filed 07/23/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                     Northern District of California

JUAN FLORES-MENDEZ, an individual and                              )
AMBER COLLINS, an individual, and on                               )
behalf of classes of similarly situated                            )
individuals,                                                       )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 4:20-cv-04929-KAW
                                                                   )
                                                                   )
ZOOSK, INC., a Delaware corporation; and                           )
SPARK NETWORKS SE, a German                                        )
corporation,                                                       )
                           Defendant(s)                            )

                                                [AMENDED] SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Spark Networks SE
                                   c/o CSC Lawyer's Incorporating Service
                                   Agent for Service of Process
                                   2710 Gateway Oaks Drive
                                   Suite 150N
                                   Sacramento, California 95833

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Marcus J. Bradley
                                 Kiley L. Grombacher
                                 Bradley/Grombacher LLP
                                 31365 Oak Crest Drive, Suite 240
                                 Westlake Village, CA 91361
                                 Telephone: (805) 270-7100
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
                        Case 4:20-cv-04929-KAW Document 7 Filed 07/23/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
